Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
The amendments have required a new grounds of rejection, which was necessitated by amendment. Therefore, Applicant’s arguments in view of Rosztoczy are moot. Furthermore, Applicant’s arguments in view of Nair regarding claims 27 and 40 are moot. See the detailed rejection below. 
Regarding Applicant’s assertion of “For example, Applicant submits that Vollmar do not disclose or suggest "receiving at a server, from a wireless device associated with and utilized and carried by the given worker, a first message indicating that the wireless device has detected one or more unique beacon identifications for a respective one or more beacon transmitters and identifying the one or more unique beacon identifications,” Examiner respectfully disagrees with Applicant’s assertion. As can be seen in the updated citation below, Vollmar [0052] discloses producing a triggering event upon entering the geographic boundaries of the field, wherein the user device can detect the identifiers of the equipment/field. For clarification, [0049] discloses the equipment identifier is preferably communicated to the user device that is within a threshold distance of the device. Paragraph [0051] of Vollmar discloses that the trigger events are preferably automatically monitored by the remote system, which specifically in paragraph [0059] of Vollmar specifically discloses the user device can transmit to the remote computing system in real-time as the stream of sensor measurements are recorded. Therefore, the Vollmar reference discloses the above cited limitation. 
Regarding Applicant’s assertion of “Clearly, the messages and/or communications between a user device and a server in paras 0066-0067 of Vollmar are related to confirming the task that the sensor data gathered has been equated to and identifying what entity captured the sensor data so the appropriate records can be updated and have nothing to do with indicating that the wireless device has detected one or 
[0052] The user device parameter can be a user device geographic location, a user device acceleration (e.g., vibration or linear acceleration), the application state, the user account state, or any other suitable user device parameter. The trigger event can be user device entry into the field geographic boundaries, user initiation or activation of the application, detection of an identifier (e.g., the equipment identifier, field identifier, etc.), determination that a parameter of the recording device substantially meets or surpasses a parameter threshold (e.g., the motion of the recording device substantially matches a predetermined pattern), user device transition into an active mode (e.g., due to power provision)… [Emphasis added by Examiner]
As can be seen in the above cited portion, the wireless device of the user has detected the equipment identifier of the equipment within the field. Therefore, Examiner disagrees with Applicant’s assertion and maintains the Vollmar reference for this amended limitation. 
Regarding Applicant’s assertions in view of the “predetermined time period” in view of Vollmar, Examiner has provided a new reference to cure the deficiencies of Vollmar. Therefore, Applicant’s arguments in view of this limitation relative to Vollmar are moot. 
Regarding Applicant’s assertions of “Applicant submits that the Examiner is erroneously equating what appears to be two unique items, a confirmation message and an equipment identifier sent with sensor data, to the first message of claim 21” and “the communications discussed with the server (confirmation message, sensor data) are after the sensor data has been gathered as opposed to when a user device detects the unique identifications,” Examiner respectfully disagrees with Applicant’s assertion. Paragraphs [0051-0052] disclose the remote system monitoring the user device in the field, which in [0027] this monitoring can be performed in real-time as the data is derived by the user device 
Regarding Applicant’s assertions of “Moreover, Applicant submits that Vollmar do not disclose or suggest "associating the determined one or more pieces of equipment as being utilized by the given worker"” and “None of these paras disclose associating equipment to user as recited in claim 21, let alone using the association to determine activity as further recited in claim 21. In the paras noted by the Examiner the activity has already been determined by, for example, comparing sensor data recorded to previous data,” Examiner respectfully disagrees with Applicant’s assertion. Cited paragraph [0049] of the Vollmar reference states the following: “The equipment identifier is preferably communicated to a user device, more preferably a user device within a threshold distance of the equipment (e.g., the user device of a user operating the equipment).” Therefore, Vollmar teaches one is able to associate the equipment is being utilized by the worker, when the worker device receives the equipment identifier when the user device is within a threshold distance, such as while the user is operating the equipment. 
Regarding Applicant’s assertion of “For example, claim 22 recites "communicating with the given worker via the associated wireless device to confirm the given worker is utilizing the associated one or more pieces of equipment". The Examiner contends this is disclosed in some combination of paras 0073, 0028 and 0049. Applicant submits that para 0073 discloses validating a treatment record, which is after sensor measurements were made and matched to a treatment, and has nothing to do with confirming the equipment, as required by claim 22,” Examiner respectfully disagrees with Applicant’s assertion. The claim requires communicating with the worker to confirm the piece of equipment was used. Paragraph [0073] teaches the user device can validate the record including the automatically determined treatment parameter values, wherein [0028] teaches the treatment parameters used to characterize the record include the agricultural equipment used including equipment identifier. The user validates the treatment record, which includes the equipment used in the treatment. 
Therefore, the present claims are rejected under 35 USC 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25 and 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmar et al. (US 20160147962 A1) in view of Eggleston (US 20150161553 A1).

Regarding claim 21, Vollmar teaches a method for automatically tracking activities of a given worker, the method comprising: 
receiving at a server, from a wireless device associated with and utilized and carried by the given worker (paragraph [0024] teaches that the farmers and employees can be associated with a given device, wherein paragraph [0026] teaches the user is located based on the device location, and wherein paragraphs [0041-0044] teach the server receiving the user account data),
a first message indicating that the wireless device has detected one or more unique beacon identifications for a respective one or more beacon transmitters and identifying the one or more unique beacon identifications (paragraphs [0051-0052] teach trigger events are automatically monitored by the remote computing system, wherien the user device can produce a trigger event upon entry into the geographic boundaries including the field identifier and equipment identifier (i.e. unique beacon identifier) being identified by the user device, which in paragraph [0059] teaches the user device can transmit the sensor measurements to the remote computing system in real-time as the information is detected and recorded, wherein paragraphs [0054-0055] teach the identifiers can be a location identifier communicated by a beacon arranged in the crop field, and wherein paragraph [0049] teaches each piece of equipment having a unique identifier; see also: [0037, 0066-0067]),
wherein a plurality of pieces of equipment have a respective one of a plurality of beacon transmitters associated therewith and located thereon (paragraph [0049] teaches the agricultural equipment can include a module that communicates identifiers of the equipment, as well as in paragraph [0037] teaches a beacon can be connected to an agricultural device; see also: [0050, 0054]), 
wherein the respective plurality of beacon transmitters wirelessly transmit their respective unique beacon identifications over a limited distance range (paragraphs [0047-0050] teach the i.e. limited distance range)), 
wherein the wireless device associated with the given worker detects the wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters when the associated wireless device is at a distance within the limited distance range to the respective one or more beacon transmitters located on one or more of the plurality of pieces of equipment (paragraph [0049] teaches the equipment identifier, which in paragraph [0047] is unique to the piece of equipment, is communicated to a user device when the user is within a threshold distance of the equipment), 
and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters… (paragraphs [0051-0052] teach the remote computing system monitors the user device in order to automatically determine a trigger event, wherein the trigger event can be a user device detecting location and equipment identifiers, wherein paragraphs [0037-0038] teach that the trigger event includes user device location, which can be determined and received at any predetermined frequency in response to user device proximity to the beacon and monitor the user location including sensor recordation in response to the user location being within the predefined geofence, wherein paragraph [0027] teaches that the module is performed by a remote computing device, which can wirelessly communicate or otherwise control the user device including sensor measurement data and more,  wherein paragraphs [0066-0067] teach that user device can send a confirmation by the employee to the record that the treatment has been performed, in addition the equipment identifier of the equipment used by the user can be sent to the system); 
responsive to the first message including the one or more unique beacon identifications detected from the associated wireless device, utilizing information defined for the unique beacon identifications to determine the one or more pieces of equipment the associated wireless device is within the limited distance range to the respective one or more beacon transmitters (paragraphs ; 
AMENDMENTPage 7associating the determined one or more pieces of equipment as being utilized by the given worker (paragraph [0066-0067] teach the system receives information from the user device including sensor measurement from the equipment used by the employee including the equipment identifier, wherein paragraph [0049] the user device receives the equipment identifier from the equipment when the user of the user device is operating the equipment); 
receiving GPS coordinates of the associated wireless device (paragraph [0026] teaches the user and equipment location within the field can be captured based on the user device’s geographic location, wherein paragraphs [0038-0039] the rough user device location be received; see also: [0046]);
responsive to the GPS coordinates received from the associated wireless device, determining a location of the wireless device (paragraphs [0038-0039] teaches monitoring the user device location to determine the high precision location of the user); 
associating the determined location to the given worker (paragraphs [0038-0039] teaches determining the high precision location of the user based on the rough location of the user device; see also: [0036]); 
responsive to the determined one or more pieces of equipment and the determined location being associated to the given worker, determining an activity being performed by the given worker according to a database which maps defined associations between activities and different combinations of equipment and locations (paragraphs [0038-0039] teach determining the agricultural activity of the worker based on the collocation of the employee and the piece of equipment, as well as the speed of the equipment relative to the speed of the user, wherein paragraph [0056] the sensor data is contextualized using the auxiliary information in order to determine a relationship between the user ; 
and identifying the determined activity as being initiated by the given worker (paragraph [0039] teaches determining whether the user is performing an agricultural activity).
Although Vollmar discloses wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters, Vollmar does not explicitly teach and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a predetermined time period.
From the same or similar field of endeavor, Eggleston teaches and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a predetermined time period (paragraph [0066] teaches the manager or supervisor can gain access for employee records while the employee is at the worksite, such as in paragraph [0072] teaches producing records for time tracking for staff, worksites, and activities with mobile client communications to a server including the system determining the worker has entered the geo-fenced area, including in paragraphs [0077-0078] teach tracking the user is using equipment with Bluetooth enabled beacons, wherein the system avoids incorrect associations due to proximity with a minimum duration trigger (i.e. predetermined time period) may be associated the equipment, which can be used to track the user’s activities and confirm whether particular work tasks were performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vollmar to incorporate the teachings of Eggleston to include and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted 

Regarding claim 22, the combination of Vollmar and Eggleston teaches all the limitations of claim 21 above.
	Vollmar further teaches responsive to the determined one or more pieces of equipment being associated with the given worker (paragraph [0037] teaches determining that the user device is in proximity to the beacon, which includes in paragraphs [0052-0053] teach detecting a trigger event (such as the user operating a piece of farm equipment)), 
communicating with the given worker via the associated wireless device to confirm the given worker is utilizing the associated one or more pieces of equipment (paragraph [0073] teaches the treatment record is validated by the user at the user device by the user confirming the automatically determined treatment parameter values, wherein paragraph [0028] teaches the treatment parameter values include the type of agricultural equipment used, based on the equipment identifier; see also: [0049]).

Regarding claim 23, the combination of Vollmar and Eggleston teaches all the limitations of claim 21 above.
Vollmar further teaches responsive to the determined activity being performed by the given worker being identified as being initiated, communicating with the given worker via the associated wireless device to confirm the given worker is performing the determined activity (paragraph [0040] teaches display notifications and queries on the user device and receiving user inputs in response, such as .

Regarding claim 24, the combination of Vollmar and Eggleston teaches all the limitations of claim 21 above. 
Vollmar further teaches responsive to the determining the activity being performed by the given worker: utilizing information defined for different activities to determine input desired from the given worker  related to the determined  activity (paragraph [0039] teaches monitoring the agricultural activity performed by the user, wherein paragraphs [0052-0053] teach monitoring the trigger events and contextual data); 
and requesting the input from the given worker via the associated wireless device (paragraph [0053] teaches automatically generating and presenting a notification to the user stating “Area you seeding field 1?”).  

Regarding claim 25, the combination of Vollmar and Eggleston teaches all the limitations of claim 21 above. 
Vollmar further teaches responsive to the determined activity being performed by the given worker being identified as being initiated, communicating with the given worker via the associated wireless device to gather information related to the determined activity (paragraphs [0066-0067] teach the system can populate the information by receiving information from the user device in order to generate the record of the agricultural treatment, such as in paragraphs [0052-0053] teach monitoring the trigger events and contextual data in order to automatically generate and present a notification to the user stating “Area you seeding field 1?” (i.e. information related to the derived activity)).  

Regarding claim 28, the combination of Vollmar and Eggleston teaches all the limitations of claim 21 above. 
further comprising defining in said database a coordinate mapping defining one or more geo-fences around a respective one or more areas of interest (paragraph [0035] teaches defining geofences that delineate the boundaries of the fields (i.e. area of interest), wherein paragraph [0026] teaches defining maps for each field, as well as in Fig. 10; see also: [0036-0037]), 
wherein the determining the location includes determining when the location of the associated wireless device is within one of the respective one or more areas of interest defined in said database, and associating the determined one of the respective one or more areas of interest to the given worker (paragraphs [0036-0037] teaches determining whether the user location is within the geofence by receiving the user device location in proximity to the predefined geofence).  

Regarding claim 29, the combination of Vollmar and Eggleston teaches all the limitations of claim 28 above. 
Vollmar further teaches the respective one or more areas of interest include at least one of fields (paragraph [0028] teaches a field with a predefined geofence; see also: [0024, 0026]).  

Regarding claim 30, the combination of Vollmar and Eggleston teaches all the limitations of claim 28 above. 
Vollmar further teaches wherein the determining the activity being performed by the given worker includes determining the activity being performed by the given worker according to the database which maps defined associations between activities and different combinations of equipment and areas of interest (paragraphs [0038-0039] teach determining the agricultural activity of the worker based on the collocation of the employee and the piece of equipment, as well as the speed of the equipment relative to the speed of the user, wherein paragraph [0044] teaches the servers can store geographic locations with which each farmer has an account associated with the fields and equipment available to the farmer; see also: [0048-0049]).  

Regarding claim 31, the combination of Vollmar and Eggleston teaches all the limitations of claim 28 above. 
Vollmar further teaches the determining the location includes determining when the location exits the determined one of the respective one or more areas of interest that the location was previously identified as being within (paragraph [0038] teaches the high-precision monitoring of the user can cease when the user is outside the predefined geofence); 
and further comprising,AMENDMENTPage 10Serial Number: 15/671,596 Filing Date: August 8, 2017responsive to the determination the location has exited the determined one of the respective one or more areas of interest, identifying the determined activity as being completed by the given worker (paragraphs [0037-0038] teach updating the user activity log based on the user device locations, wherein the high-precision monitoring of the user can cease when the user is outside the predefined geofence, as well as in paragraph [0089] the end location can be the location at which the treatment ended).  

Regarding claim 32, Vollmar teaches a system for automatically tracking activities of a given worker (Figs. 2-4), the system comprising: 
a plurality of beacon transmitters associated with and located on a respective plurality of pieces of equipment (paragraph [0049] teaches the agricultural equipment can include a module that communicates identifiers of the equipment, as well as in paragraph [0037] teaches a beacon can be connected to an agricultural device; see also: [0050, 0054]), 
wherein the plurality of beacon transmitters are capable of wirelessly transmitting respective unique beacon identifications a limited distance range (paragraphs [0047-0050] teach the agricultural equipment can communicate an identifier that can uniquely identify the piece of equipment over a threshold distance (i.e. limited distance)); 
a wireless device associated with and utilized and carried by the given worker (paragraph [0024] teaches that the farmers and employees can be associated with a given device, wherein paragraph , wherein the wireless device is configured to: 
detect the wirelessly transmitted unique beacon identifications from one or more of the plurality of beacon transmitters when the wireless device is at a distance withinPage 6 the limited distance range to the one or more of the plurality of beacon transmitters located on one or more of the respective plurality of pieces of equipment  (paragraphs [0047-0049] teach the equipment identifier, which is unique to the piece of equipment, is communicated to a user device when the user is within a threshold distance of the equipment); 
prepare a message identifying the one or more unique beacon identifications responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a predetermined time period
 (paragraphs [0051-0052] teach the remote computing system monitors the user device in order to automatically determine a trigger event, wherein the trigger event can be a user device detecting location and equipment identifiers, wherein paragraphs [0037-0038] teach that the trigger event includes user device location, which can be determined and received at any predetermined frequency in response to user device proximity to the beacon and monitor the user location including sensor recordation in response to the user location being within the predefined geofence, wherein paragraph [0027] teaches that the module is performed by a remote computing device, which can wirelessly communicate or otherwise control the user device including sensor measurement data and more,  wherein paragraphs [0066-0067] teach that user device can send a confirmation by the employee to the record that the treatment has been performed, in addition the equipment identifier of the equipment used by the user can be sent to the system); 
and capture GPS coordinates for the wireless device (paragraph [0026] teaches the user and equipment location within the field can be captured based on the user device’s geographic location, wherein paragraphs [0038-0039] the rough user device location be received; see also: [0046]); 
and a server configured to: define, for the respective unique beacon identifications for the plurality of beacon transmitters, parameters about the respective plurality of pieces of equipment the plurality of beacon transmitters are associated with and located on (paragraph [0066] teaches the system can receive treatment parameter values from the user mobile device that includes the geographic location of the user in the farmer’s field, as well as sensor measurements including the equipment identifier, which are sent to the user’s mobile device from the farming equipment); 
AMENDMENTPage 11determine one or more of the respective plurality of pieces of equipment responsive to receipt of the message identifying the one of more unique beacon identifications from the wireless device (paragraphs [0066-0067] teach that the user device can send a confirmation by the employee that the treatment has been performed, in addition the equipment identifier of the equipment used by the user can be sent to the system, wherein paragraph [0047] teaches that the equipment identifier is unique to a given piece of equipment; see also: [0068-0069]); 
associate the determined one or more of the respective plurality of pieces of equipment as being utilized by the given worker (paragraph [0066-0067] teach the system receives information from the user device including sensor measurement from the equipment used by the employee including the equipment identifier, wherein paragraph [0049] the user device receives the equipment identifier from the equipment when the user of the user device is operating the equipment, and wherein paragraph [0058] the confirmation is sent in response to determining the relationship between the treatments performed and the user account;); 
determine a location of the wireless device responsive to receipt of the GPS coordinates from the wireless device (paragraphs [0038-0039] teaches monitoring the user device location to determine the high precision location of the user); 
associate the determined location to the given worker (paragraphs [0038-0039] teaches determining the high precision location of the user based on the rough location of the user device; see also: [0036]); 
map defined associations between activities and different combinations of equipment and locations in a database (paragraphs [0038-0039] teach determining whether the user was performing an agricultural activities on the agricultural equipment based on the collocation of the equipment and the user, as well as otherwise relating the equipment to the user, wherein paragraph [0048] teaches the different types of equipment, and wherein paragraph [0058] the confirmation is sent in response to determining the relationship between the treatments performed and the user account, and wherein paragraph [0044] teaches the servers can store geographic locations with which each farmer has an account associated with the fields and equipment available to the farmer; see also: [0049]); 
responsive to the determined one or more respective pieces of equipment and the determined location being associated to the given worker, determine an activity being performed by the given worker according to the database of defined associations (paragraphs [0038-0039] teach determining the agricultural activity of the worker based on the collocation of the employee and the piece of equipment, as well as the speed of the equipment relative to the speed of the user, wherein paragraph [0056] the sensor data is contextualized using the auxiliary information in order to determine a relationship between the user account and the treatment, wherein the auxiliary information includes the equipment identifier and the entity performing the treatment; see also: [0048-0049]);
 and identify the determined activity as being initiated by the given worker (paragraph [0039] teaches determining whether the user is performing an agricultural activity).
	Although Vollmar teaches prepare a message identifying the one or more unique beacon identifications responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters, Vollmar does not explicitly teach prepare a message identifying the one or more unique beacon identifications responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a predetermined time period.
prepare a message identifying the one or more unique beacon identifications responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a predetermined time period (paragraph [0066] teaches the manager or supervisor can gain access for employee records while the employee is at the worksite, such as in paragraph [0072] teaches producing records for time tracking for staff, worksites, and activities with mobile client communications to a server including the system determining the worker has entered the geo-fenced area, including in paragraphs [0077-0078] teach tracking the user is using equipment with Bluetooth enabled beacons, wherein the system avoids incorrect associations due to proximity with a minimum duration trigger (i.e. predetermined time period) may be associated the equipment, which can be used to track the user’s activities and confirm whether particular work tasks were performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vollmar to incorporate the teachings of Eggleston to include prepare a message identifying the one or more unique beacon identifications responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a predetermined time period. One would have been motivated to do so in order to avoid incorrect associations for a user and a piece of equipment due to proximity with a minimum duration trigger may be associated with equipment (Eggleston, [0077]). By incorporating Eggleston into the base reference Vollmar, one would have been able to more accurately log a user’s activities by logging the equipment they use, as opposed to simply tracking their GPS location (Eggleston, [0076]). 

Regarding claim 33, the combination of Vollmar and Eggleston all the limitations of claim 32 above.
	Vollmar further teaches responsive to the association of the determined one or more of the respective plurality of pieces of equipment to the given worker (paragraph [0037] teaches determining that the user device is in proximity to the beacon, which includes in paragraphs [0052-0053] teach , communicate with the wireless device to confirm the given worker is utilizing the associated one or more of the respective plurality of pieces of equipment (paragraph [0073] teaches the treatment record is validated by the user at the user device by the user confirming the automatically determined treatment parameter values, wherein paragraph [0028] teaches the treatment parameter values include the type of agricultural equipment used, based on the equipment identifier; see also: [0049]);
and responsive to the identification of the determined activity for the given worker, communicate with the wireless device to confirm the given worker is performing the determined activity (paragraph [0040] teaches display notifications and queries on the user device and receiving user inputs in response, such as in paragraph [0053] teaches presenting a notification to a user stating “Are you seeding field 1?” thus querying on the user’s activity, wherein the user can respond yes or no).

Regarding claim 34, the combination of Vollmar and Eggleston all the limitations of claim 32 above.
	Vollmar further teaches the server is further configured to: define information to be collected for different activities (paragraph [0067] teaches the system generates a record of the agricultural treatment by refining parameters for the scheduled treatment and populating the plan); 
and responsive to the identification of the determined activity for the given worker, communicate with the wireless device to gather the information for the determined activity from the given worker (paragraphs [0066-0067] teach the system can populate the information by receiving information from the user device in order to generate the record of the agricultural treatment, such as in paragraphs [0052-0053] teach monitoring the trigger events and contextual data in order to automatically generate and present a notification to the user stating “Area you seeding field 1?” (i.e. information related to the determined activity)).  

Regarding claim 35, the combination of Vollmar and Eggleston teaches all the limitations of claim 32 above.
	Vollmar further teaches wherein the server is further configured to: define in the database a coordinate mapping defining one or more geo-fences around a respective one or more areas of interest (paragraph [0035] teaches defining geofences that delineate the boundaries of the fields (i.e. area of interest), wherein paragraph [0044] teaches the servers can store geographic locations with which each farmer has an account associated with the fields and equipment available to the farmer, wherein paragraph [0026] teaches defining maps for each field, as well as in Fig. 10); see also: [0036-0037]); 
and determine if the location associated with the given worker is within one of the respective one or more areas of interest (paragraphs [0036-0037] teaches determining whether the user location is within the geofence by receiving the user device location in proximity to the predefined geofence).  

Regarding claim 36, the combination of Vollmar and Eggleston teach all the limitations of claim 32 above.
However, Vollmar does not explicitly teach the server is further configured to communicate with the wireless device to provide specific work orders to the given worker.  
From the same or similar field of endeavor, Eggleston further teaches the server is further configured to communicate with the wireless device to provide specific work orders to the given worker (paragraph [0071] teaches the server can transmit the assignments or revisions to the assignments to the workers to their mobile devices; see also: [0013-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vollmar and Eggleston to incorporate the further teachings of Eggleston to include the server is further configured to communicate with the wireless device to provide specific work orders to the given worker. One would have been motivated to do so in order to avoid incorrect associations for a user and a piece of equipment due to proximity with a minimum 

Regarding claim 37, Vollmar teaches a method for automatically tracking activities of a given worker (Figs. 1-2), the method comprising: 
defining in a database, for a plurality of unique beacon identifications for a plurality of beacon transmitters (paragraph [0037] teaches beacons connected to an agricultural device, wherein paragraph [0049] the equipment identifiers uniquely identify the piece of equipment, wherein paragraph [0056] the auxiliary information, including equipment identifiers, can be stored in the record), 
parameters about a respective plurality of pieces of equipment the plurality of beacon transmitters are associated with and located on (paragraph [0037] teaches beacons connected to an agricultural device, wherein paragraph [0049] the equipment identifiers uniquely identify the piece of equipment, and wherein paragraph [0039] the equipment is evaluated based on the location and rate of speed (i.e. parameters)); 
defining in the database, one or more geo-fences around a respective one or more areas of interest (paragraph [0035] teaches defining geofences that delineate the boundaries of the fields (i.e. area of interest), wherein paragraph [0042] the servers can store information including fields and geofences delineating the field boundaries; see also: [0036-0037]);
defining in the database, activities associated with different combinations of the respective plurality of pieces of equipment and the respective one or more areas of interest (paragraph [0056] the sensor data is contextualized using the auxiliary information in order to determine a relationship between the user account and the treatment, wherein the auxiliary information includes the equipment identifier, the entity performing the treatment, the plot of land, and more, and wherein the auxiliary data is stored);
receiving at a server, from a wireless device associated with and utilized and carried by the given worker (paragraph [0024] teaches that the farmers and employees can be associated with a given device, wherein paragraph [0026] teaches the user is located based on the device location, and wherein paragraphs [0041-0044] teach the server receiving the user account data),
a first message indicating that the wireless device has detected one or more unique beacon identifications and identifying the one or more unique beacon identifications (paragraphs [0066-0067] teach that the user device can send a confirmation by the employee that the treatment has been performed, in addition the equipment identifier of the equipment used by the user can be sent to the system, wherein paragraph [0027] teaches that the module is performed by a remote computing device, which can wirelessly communicate or otherwise control the user device including sensor measurement data and more), 
wherein the AMENDMENTPage 13plurality of beacon transmitters wirelessly transmit their respective unique beacon identifications over a limited distance range (paragraphs [0049-0050] teach the agricultural equipment can communicate an identifier that can uniquely identify the piece of equipment over a threshold distance (i.e. limited distance range)), 
wherein the wireless device associated with the given worker detects the wirelessly transmitted unique beacon identifications from the one or more respective beacon transmitters when the associated wireless device is at a distance within the limited distance range to the one or more respective beacon transmitters located on one or more of the plurality of pieces of equipment (paragraph [0049] teaches the equipment identifier, which is unique to the piece of equipment, is communicated to a user device when the user is within a threshold distance of the equipment), 
and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the one or more respective beacon transmitters… (paragraphs [0051-0052] teach the remote computing system monitors the user device in order to automatically determine a trigger event, wherein the trigger event can be a user device detecting location and equipment identifiers, wherein paragraphs [0037-0038] teach that the trigger event includes ; 
responsive to the first message identifying the one or more unique beacon identifications received from the associated wireless device and the defined parameters for the respective plurality of pieces of equipment associated with the plurality of unique beacon identifications  (paragraphs [0066-0067] teach that the user device can send a confirmation by the employee that the treatment has been performed, in addition the equipment identifier of the equipment used by the user can be sent to the system, wherein paragraph [0049] teaches that the equipment identifier is unique to a given piece of equipment, and wherein paragraph [0058] the confirmation is sent in response to determining the relationship between the treatments performed and the user account, as well as in paragraph [0039] the equipment is evaluated to determine whether the user was performing an agricultural activity on the equipment based on the rate of speed of the machine and the location; see also: [0068-0069]), 
determining one or more of the respective plurality of pieces of equipment associated with the first message (paragraph [0066] teaches the system can receive treatment parameter values from the user mobile device that includes the geographic location of the user in the farmer’s field, as well as sensor measurements including the equipment identifier, which are sent to the user’s mobile device from the farming equipment); 
associating the determined one or more of the plurality of pieces of equipment as being utilized by the given worker (paragraph [0066-0067] teach the system receives information from the user device including sensor measurement from the equipment used by the employee including the ; 
receiving GPS coordinates from the associated wireless device (paragraph [0026] teaches the user and equipment location within the field can be captured based on the user device’s geographic location, wherein paragraphs [0038-0039] the rough user device location be received; see also: [0046]); 
responsive to the GPS coordinates received from the associated wireless device and the defined one or more geo-fences, determining when the given worker is within one of the respective one or more areas of interest (paragraphs [0038-0039] teaches monitoring the user device location to determine the high precision location of the user, which is determined when the user location is within the predefined geofence); 
responsive to the association of the one or more pieces of equipment to the given worker, the determination the given worker is within the one of the respective one or more areas of interest and the defined activity associations being defined, determining an activity being performed by the given worker (paragraphs [0038-0039] teach determining the agricultural activity of the worker based on the collocation of the employee and the piece of equipment, as well as the user being within the predefined geofence with said equipment, wherein paragraph [0056] the sensor data is contextualized using the auxiliary information in order to determine a relationship between the user account and the treatment, wherein the auxiliary information includes the equipment identifier and the entity performing the treatment; see also: [0048-0049]);
and identifying the determined activity as being initiated by the given worker (paragraph [0039] teaches determining whether the user is performing an agricultural activity).
Although Vollmar teaches and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the one or more respective beacon transmitters…, Vollmar does not explicitly teach and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the one or more respective beacon transmitters for a predetermined time period.
From the same or similar field of endeavor, Eggleston teaches and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the one or more respective beacon transmitters for a predetermined time period (paragraph [0066] teaches the manager or supervisor can gain access for employee records while the employee is at the worksite, such as in paragraph [0072] teaches producing records for time tracking for staff, worksites, and activities with mobile client communications to a server including the system determining the worker has entered the geo-fenced area, including in paragraphs [0077-0078] teach tracking the user is using equipment with Bluetooth enabled beacons, wherein the system avoids incorrect associations due to proximity with a minimum duration trigger (i.e. predetermined time period) may be associated the equipment, which can be used to track the user’s activities and confirm whether particular work tasks were performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vollmar to incorporate the teachings of Eggleston to include and wherein the wireless device prepares the first message based on continuously detecting the wirelessly transmitted unique beacon identifications from the one or more respective beacon transmitters for a predetermined time period. One would have been motivated to do so in order to avoid incorrect associations for a user and a piece of equipment due to proximity with a minimum duration trigger may be associated with equipment (Eggleston, [0077]). By incorporating Eggleston into the base reference Vollmar, one would have been able to more accurately log a user’s activities by logging the equipment they use, as opposed to simply tracking their GPS location (Eggleston, [0076]). 

Regarding claim 38, the combination of Vollmar and Eggleston teaches all the limitations of claim 37 above.
defining information to be collected for different activities (paragraph [0067] teaches the system generates a record of the agricultural treatment by refining parameters for the scheduled treatment and populating the plan); 
and responsive to the determining of the activity for the given worker, receiving from the wireless device the defined information for the derived activity gathered by the given worker (paragraphs [0066-0067] teach the system can populate the information by receiving information from the user device in order to generate the record of the agricultural treatment, such as in paragraphs [0052-0053] teach monitoring the trigger events and contextual data in order to automatically generate and present a notification to the user stating “Area you seeding field 1?” (i.e. information related to the derived activity)).  

	Regarding claim 39, the combination of Vollmar and Eggleston teaches all the limitations of claim 37 above.
Vollmar further teaches recording information for the given worker including the one or more pieces of equipment associated with the given worker (paragraphs [0037-0039] teach recording the user performing an agricultural activity on agricultural equipment), 
the respective one or more areas of interest the given worker is determined to be within (paragraphs [0037-0038] teach recording the user location by updating the user activity log based on the user device locations), 
and the initiation of the one or more activities derived as being performed by the given worker (paragraphs [0037-0038] teach updating the user activity log based on the user device locations, wherein the high-precision monitoring of the user can cease when the user is outside the predefined geofence).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vollmar et al. (US 20160147962 A1) in view of Eggleston (US 20150161553 A1) and further in view of Nair (US 20170195182 A1).

Regarding claim 26, the combination of Vollmar and Eggleston teaches all the limitations of claim 25 above.
	However, Vollmar does not explicitly teach the information includes pictures related to the activity.
	From the same or similar field of endeavor, Nair teaches the information includes pictures related to the activity (paragraph [0045] teaches the user provides evidence of their completed task by sending a photo or video; see also: [0066]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vollmar and Eggleston to incorporate the teachings of Nair to include the information includes pictures related to the activity. One would be motivated to do so in order to incentivize the performer of the task to provide evidence for confirmation of the completed task (Nair, [0045]).

Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmar et al. (US 20160147962 A1) in view of Eggleston (US 20150161553 A1) and further in view of Tippery et al. (US 20200204944 A1).

Regarding claim 27, the combination of Vollmar and Eggleston teaches all the limitations of claim 21 above.
However, Vollmar does not explicitly teach subsequent to said identifying the determined activity as being initiated by the worker, receiving at the server, from the associated wireless device, a second message indicating that the wireless device is no longer detecting at least one of the one or more unique beacon identifications identified in the first message and identifying the at least one of the one or more unique beacon identifications, wherein the associated wireless device no longer detects the at least one of the one or more unique beacon identifications when the associated wireless device is no longer within the limited distance range to a respective at least one of the respective one or more respective beacon transmitters located on at least one of the one or more of the plurality of pieces of equipment; responsive to the second message identifying the at least one of the one or more unique beacon identifications received from the associated wireless device, utilizing the information defined for the unique beacon identifications to determine at least one of the one or more pieces of equipment associated with the at least one of the one or more unique beacon identifications; and disassociating the determined at least one of the one or more pieces of equipment from being utilized by the given worker.
From the same or similar field of endeavor, Tippery teaches subsequent to said identifying the determined activity as being initiated by the worker (Figs. 7A-7D and paragraphs [0145-0147] teaches determining that the tractor has entered a given geo-fenced area and is now in a spatial relationship/association with the tank, wherein the system may determining that a fertilizing operation is being performed in a field; see also: [0133-0135]),
 receiving at the server, from the associated wireless device, a second message indicating that the wireless device is no longer detecting at least one of the one or more unique beacon identifications identified in the first message and identifying the at least one of the one or more unique beacon identifications (Figs. 7A-7D and paragraphs [0149-0151] teach scanner and the beacon may exit a spatial relationship, which can be transmitted to the network as signals including GPS positional data and beacon data including the location of the beacon, wherein paragraphs [0022-0023] teach the beacon and scanners both have uniquely identify the entities, wherein the beacon can be a tank and the scanners can be a tractor and/or a user’s cell phone; see also: [0133]),  
wherein the associated wireless device no longer detects the at least one of the one or more unique beacon identifications when the associated wireless device is no longer within the limited distance range to a respective at least one of the respective one or more respective beacon transmitters located on at least one of the one or more of the plurality of pieces of equipment (paragraphs [0149-0151] teach the scanner can transmit network signals to the network indicating the spatial relationship/association has ended with the ammonia tank, wherein the system can indicate the fertilizing operation based on the exiting of the spatial relationship between the two and the GPS positional data of the location of the beacon and the tractor crossing the geo-fenced boundary of the field, and wherein paragraphs [0159-0160] teach a spatial relationship is defined between entities when they are within a specified distance (i.e. limited distance range) of one another; see also: [0022-0023]); 
responsive to the second message identifying the at least one of the one or more unique beacon identifications received from the associated wireless device, utilizing the information defined for the unique beacon identifications to determine at least one of the one or more pieces of equipment associated with the at least one of the one or more unique beacon identifications (paragraphs [0149-0151] teach the scanner can transmit network signals to the network indicating the spatial relationship/association has ended with the ammonia tank, and wherein paragraphs [0159-0160] teach a spatial relationship is defined between entities when they are within a specified distance (i.e. limited distance range) of one another; see also: [0022-0023]); 
and disassociating the determined at least one of the one or more pieces of equipment from being utilized by the given worker (paragraphs [0149-0151] teach the scanner can transmit network signals to the network indicating the spatial relationship/association has ended with the ammonia tank, wherein the system can indicate the fertilizing operation based on the exiting of the spatial relationship; see also: [0022-0023, 0159-0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vollmar and Eggleston to incorporate the teachings of Tippery to include subsequent to said identifying the determined activity as being initiated by the worker, receiving at the server, from the associated wireless device, a second message indicating that the wireless device is no longer detecting at least one of the one or more unique beacon identifications identified in the 

Regarding claim 40, the combination of Vollmar and Eggleston teaches all the limitations of claim 37 above.
However, Vollmar does not explicitly teach further comprising: subsequent to said identifying the determined activity as being initiated by the worker, receiving at the server, from the associated wireless device, a second message indicating that the wireless device is no longer detecting at least one of the one or more unique beacon identifications identified  in the first message and identifying the at least one of the one or more unique beacon identifications, wherein the associated wireless device no longer detects the  at least one of the one or more unique beacon identifications when the associated wireless device is no longer within the limited distance range to a respective the associated wireless device, determining when the given worker exits one of the respective one or more areas of interest the given worker had been within; and responsive to either the second message or the determination the given worker has exited the one of the respective one or more areas of interest, identifying the determined activity as being completed by the given worker.
	From the same or similar field of endeavor, Tippery teaches further comprising: subsequent to said identifying the determined activity as being initiated by the worker (Figs. 7A-7D and paragraphs [0145-0147] teaches determining that the tractor has entered a given geo-fenced area and is now in a spatial relationship/association with the tank, wherein the system may determining that a fertilizing operation is being performed in a field; see also: [0133-0135]), 
receiving at the server, from the associated wireless device, a second message indicating that the wireless device is no longer detecting at least one of the one or more unique beacon identifications identified in the first message and identifying the at least one of the one or more unique beacon identifications (Figs. 7A-7D and paragraphs [0149-0151] teach scanner and the beacon may exit a spatial relationship, which can be transmitted to the network as signals including GPS positional data and beacon data including the location of the beacon, wherein paragraphs [0022-0023] teach the beacon and scanners both have uniquely identify the entities, wherein the beacon can be a tank and the scanners can be a tractor and/or a user’s cell phone; see also: [0133]), 
wherein the associated wireless device no longer detects the  at least one of the one or more unique beacon identifications when the associated wireless device is no longer within the limited distance range to a respective at least one of the respective one or more respective beacon transmitters located on at least one of the one or more of the plurality of pieces of equipment (paragraphs [0149-0151] teach the scanner can transmit network signals to the network indicating the spatial relationship/association has ended with the ammonia tank, wherein the system can indicate the fertilizing operation based on the exiting of the spatial relationship between the two and the GPS positional data of the location of the beacon and the tractor crossing the geo-fenced boundary of the field, i.e. limited distance range) of one another; see also: [0022-0023]); 
responsive to the GPS coordinates received from the associated wireless device, determining when the given worker exits one of the respective one or more areas of interest the given worker had been within (paragraphs [0149-0151] teach the scanner can transmit network signals to the network indicating the spatial relationship/association has ended with the ammonia tank, wherein the system can indicate the fertilizing operation based on the exiting of the spatial relationship between the two and the GPS positional data of the location of the beacon and the tractor crossing the geo-fenced boundary of the field; see also: [0022-0023, 0159-0160]); 
and responsive to either the second message or the determination the given worker has exited the one of the respective one or more areas of interest, identifying the determined activity as being completed by the given worker (paragraphs [0149-0151] teach the scanner can transmit network signals to the network indicating the spatial relationship/association has ended with the ammonia tank, wherein the system can indicate the fertilizing operation based on the exiting of the spatial relationship; see also: [0022-0023, 0159-0160]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vollmar and Eggleston to incorporate the teachings of Tippery to include further comprising: subsequent to said identifying the determined activity as being initiated by the worker, receiving at the server, from the associated wireless device, a second message indicating that the wireless device is no longer detecting at least one of the one or more unique beacon identifications identified  in the first message and identifying the at least one of the one or more unique beacon identifications, wherein the associated wireless device no longer detects the  at least one of the one or more unique beacon identifications when the associated wireless device is no longer within the limited distance range to a respective . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kelly et al. (US 10062042 B1) discloses gathering real time worker profile information including equipment status via Bluetooth 
Kumar (US 20170353829 A1) discloses a tracking device of the vehicle can determine that the user’s mobile device is no longer in proximity because the device is outside the transmission range of the mobile device including determining the tracking device is greater than a threshold distance away from the mobile device, wherein a location request can include a unique identifier associated with the tracking device
Jan (US 20180308063 A1) discloses tracking employees using beacons and geofences in order to determine they are “punched in” or “out” for the given work day activities

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        





/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683